Judgment unanimously modified on the law and facts in accordance with memorandum, and as so modified affirmed, with costs to claimant. Memorandum: The value of the appropriated property falls within the range of the evidence. We further note that upon the record before us, their is ample proof of the existence of a 60-foot wide right of way by necessity, as determined by the acts and conduct of the owners (2 Warren’s Weed, N. Y. Real Property, Easements, § 20.01). The interest in that part of the property appropriated in 1962 consisting of the .492 acres of land owned by Freda Graniero was transferred to the claimant by deed in 1964. By the words “ together with the appurtenances and all the estate and rights ” of the grantor in and to said premises, Freda Graniero conveyed to the claimant all her “ estate, right, title, interest * * * property, possession, claim and demand whatsover, both in law and equity.” (Real Property Law, § 255.) This grant was without limitation and transferred to the claimant his grantor’s *1013interest, in any award for the .492 acres in question. (Real Property Law, § 245; Matter of Corporation Counsel of City of New York [Old Kingsbridge Road], 105 Misc. 1, affd. 190 App. Div. 906, revd. on other grounds sub nom. Matter of City of New York [Old Kingsbridge Road], 229 N. Y. 30.) Respondent’s award should, therefore, be modified to include compensation for the .492 acre of land included in the conceded per acre value as appraised and established in 1962 (.492 by $8,500). (Appeals from judgment of the Court of Claims in claim for damages for permanent appropriation.) Present — Goldman, P. J., Del Veeehio, Gabrielli, Moule and Henry, JJ.